Citation Nr: 1508113	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-50 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to a rating in excess of 30 percent for service-connected dysthymic disorder prior to February 17, 2010, and to a rating in excess of 50 percent thereafter.

5.  Entitlement to a rating in excess of 30 percent for service-connected hiatal hernia with gastric erosions and irritable bowel syndrome, status-post duodenal ulcer repair.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2001, and from January 2003 to February 2005 which included service in Iraq from March to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hair loss and skin disorder claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The competent medical evidence does not reflect the Veteran has been diagnosed with GERD; and his gastrointestinal complaints/symptoms have been attributed to his already service-connected hiatal hernia.

3.  The record reflects the Veteran's dysthymic disorder has been consistently manifested by evidence of depressed mood, anxiety, and sleep impairment.

4.  Prior to February 17, 2010, the Veteran's service-connected dysthymic disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood other than the already noted depression and anxiety; difficulty in establishing and maintain effective work and social relationships.  

5.  For the period from February 17, 2010, the Veteran's dysthymic disorder has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

6.  The Veteran's hiatal hernia is manifested by symptoms of abdominal pain and vomiting, but it is not manifested by symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that are productive of severe impairment of health.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected dysthymic disorder prior to February 17, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2. 4.10, 4.128, 4.130, Diagnostic Code 9433 (2014).

3.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected dysthymic disorder for the period from February 17, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2. 4.10, 4.128, 4.130, Diagnostic Code 9433 (2014).

4.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2. 4.10, 4.114, Diagnostic Code 7319-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2009, which is clearly prior to the April 2009 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied regarding the GERD, dysthymic disorder, and hiatal hernia claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has GERD; or which documents symptoms of his service-connected dysthymic disorder and/or hiatal hernia that is not reflected by the evidence already of record.  As part of his Substantive Appeal he indicated no hearing was desired in this case.  Moreover, he was accorded VA medical examinations regarding this case in February 2009, February 2010, March 2012, and May 2013.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As detailed below, these examinations included findings relevant to the resolution of these claims; no inaccuracies or prejudice is demonstrated with respect to these examinations; and the Veteran has not reported his dysthymic disorder and/or hiatal hernia has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As noted in the Introduction, the Veteran had active service in Iraq from March to May 2003.  Therefore, he had active service in the Southwest Asia theater of operations during the Persian Gulf War period.  Under 38 U.S.C.A. § 1117 , service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. See also 38 C.F.R. § 3.317 .

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that while gastrointestinal signs and symptoms are recognized as part of the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Veteran is seeking service connection for GERD which is a known clinical diagnosis.  In other words, it is not an undiagnosed illness.

The Board acknowledges that the record confirms the Veteran has had gastrointestinal complaints/symptoms since service.  However, these complaints have been attributed to his already service-connected hiatal hernia.  The law precludes compensating a claimant twice (or more) for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further notes that even if the Veteran's symptoms were not already attributed to a service-connected disability, the record does not reflect he has a competent medical diagnosis of GERD.  For example, the February 2009, February 2010, March 2012, and May 2013 VA examinations all include findings to the effect the Veteran does not have GERD.  Although the Veteran is competent to describe his visible gastrointestinal problems, competent medical evidence is required to attribute such to a specific diagnosis particularly, as here, when he is already service-connected for such a disability.  Nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, while there are notations of GERD in medical history, the record does not reflect the Veteran has been diagnosed with GERD following clinical evaluation at any time during the pendency of this case.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for GERD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

II.  Increased Rating

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such staged ratings for his dysthymic disorder.


Dysthymic Disorder

Diagnostic Code 9433 provides that dysthymic disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Initially, the Board acknowledges that the Veteran's dysthymic disorder has been manifested by symptoms of depression, anxiety, and sleep impairment.  However, such symptomatology is generally associated with the criteria for a 30 percent rating and would not, in and of itself, warrant a rating in excess thereof.

The Board also finds that, prior to February 17, 2010, the Veteran's service-connected dysthymic disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood other than the already noted depression and anxiety; difficulty in establishing and maintain effective work and social relationships.  For example, the February 2009 VA examination found his affect to be appropriate.  His speech was found to be spontaneous; and there was no evidence it was circumstantial, circumlocutory, or stereotyped.  There was no reference to his having panic attacks more than once a week.  In fact, he was found to have no panic attacks on this examination.  Further, his attention and orientation were found to be intact; his thought process and count unremarkable; he had average intelligence.  As such, it reflects he did not have difficulty in understanding complex commands.  His remote, recent, and immediate memory were all found to be normal.  Although it was noted that he did not interpret adverbs appropriately, he had no obsessive/ritualistic behavior and no problem with activities of daily living.  

The Board also notes that the February 2009 VA examiner specifically stated there was no reduced reliability and productivity due to the Veteran's symptomatology.  Moreover, the examiner assigned a Global Assessment of Functioning (GAF) score of 70.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association, 1994 (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  In short, the examination reflects the Veteran's symptomatology did not result in the level of occupational and social impairment necessary for a rating in excess of 30 percent prior to February 17, 2010.  

The Board also notes that the findings of the February 2009 VA examination are consistent with the treatment records and other evidence on file for this period.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his dysthymic disorder prior to February 17, 2010.

For the period from February 17, 2010, the Veteran's dysthymic disorder has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.

Initially, the Board notes that the February 2010, March 2012, and May 2013 VA examinations all include findings that the Veteran had no suicidal ideation; no obsessional rituals which interfere with routine activities; no evidence his speech was intermittently illogical, obscure, or irrelevant; that he experienced near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; he was fully oriented; and there was no evidence of neglect of personal appearance and hygiene.

The Board acknowledges that the March 2012 VA examination found the Veteran had mild memory loss, as well as difficulty in establishing and maintaining effective work and social relationships.  However, such symptomatology is generally associated with the criteria for the current 50 percent evaluation for this period.

The Board also acknowledges that the March 2012 VA examiner found the Veteran to have impaired judgment; impaired impulse control (such as unprovoked irritability with periods of violence); as well as difficulty in adapting to stressful circumstances (including work or a worklike setting).  Such symptomatology is associated with the criteria for the next higher rating of 70 percent under the schedular criteria.  However, both the preceding February 2010 VA examination and the subsequent May 2013 VA examination, included findings to the effect the Veteran had no such symptomatology, and the Board must determine whether these, as well as all other identified symptoms of this service-connected disability, has resulted in the level of occupational and social impairment necessary for a rating in excess of 50 percent.  As detailed below, the Board finds that it does not.

The Board observes that even though the March 2012 VA examiner found symptoms generally associated with the 70 percent criteria, the examiner also stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  This summary is consistent with the level of such impairment associated with a 10 percent rating.  As such, it is clear the examiner did not think the Veteran's symptoms resulted in the level of occupational and social impairment necessary for a rating in excess of 50 percent.  Moreover, the May 2013 VA examiner made a similar finding.  

The Board also observes that the March 2012 VA examiner assigned a GAF score of 60.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As such, it further reflects the examiner found the Veteran to have no more than moderate occupational and social impairment during this period.  Moreover, both the February 2010 and May 2013 VA examiners assigned GAF scores of 65.  The February 2010 VA examiner also stated that there was reduced reliability and productivity due to mental disorder symptoms, which is consistent with the current 50 percent rating for this period.  In addition, the February 2010 examiner reported that the symptoms did not result in the type of deficiencies in most areas associated with a 70 percent rating.  

In short, the relevant VA examinations for this period all indicate that, regardless of the specific symptomatology, the Veteran's dysthymic disorder did not result in a level of occupational and social impairment that would warrant a rating in excess of 50 percent.  

The Board acknowledges that the Veteran did have a period of psychiatric hospitalization in January 2011, and that his GAF on admission was noted as being 20.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  However, the record reflects that this was an acute flare-up of the disability, as demonstrated by the fact he was discharged approximately 2 days after admission.  Moreover, his GAF upon discharge was 55, which has already been noted to reflect moderate occupational and social impairment.  The other evidence of record during this period is otherwise consistent with the findings of the VA examinations, to include the determination that he had no more than mild to moderate occupational and social impairment due to the dysthymic disorder.  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for his dysthymic disorder for the period from February 17, 2010.



Hiatal Hernia

The Veteran's service-connected hiatal hernia condition has been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319-7346.  

Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable colon syndrome, spastic colitis, mucous colitis, etc., manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Finally, a 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Diagnostic Code 7346 provides that hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114.

Inasmuch as the Veteran is already in receipt of the maximum schedular rating available under Diagnostic Code 7319, this Code does not provide a basis for the benefit sought on appeal.  Therefore, the Board must determine whether the Veteran warrants a rating in excess of 30 percent under Diagnostic Code 7346.

In this case, the Board acknowledges that there is evidence of abdominal pain and vomiting.  However, the Board finds the Veteran's disability is not manifested by symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that are productive of severe impairment of health.  For example, the February 2009 VA examination specifically stated there was no history of hematemesis or melena; that there were no signs of anemia; no signs of significant weight loss or malnutrition.  The examiner also indicated that the hiatal hernia had resulted in no more than mild to moderate effects on the Veteran's usual daily activities.  Moreover, the Veteran's overall general health was found to be good.

The Board acknowledges that the February 2010 VA examination stated the Veteran did have a history of hematemesis or melena, and that it had been severe.  However, it was also stated that the episode(s) occurred in May 2003, which would have been during the Veteran's active service and not the period that is the focus of this case.  The examiner also found the Veteran's overall general health was good; that there were no signs of anemia; and no signs of significant weight loss or malnutrition.  Further, the hiatal had resulted in no more than mild impairment of usual daily activities.

The March 2012 VA examination noted the Veteran had recurring episodes of the service-connected disability, but stated they were not severe.  In addition, this examination showed no evidence of hematemesis; melena; weight loss; or malnutrition, serious complications, or other general health effects.  The examiner also indicated that it did not impact the Veteran's ability to work.

The Board acknowledges that the May 2013 VA examination found the Veteran to have recurring symptoms of severe symptoms.  However, there was no evidence of hematemesis, melena, or weight loss.  Further, it was again found that the disability did not impact the Veteran's ability to work.  

In view of the foregoing, the Board finds that the Veteran's hiatal hernia does not result in the level of impairment to health necessary for a rating in excess of 30 percent.  Therefore, he does not meet or nearly approximate the criteria for an increased rating in this case.

Other Considerations

In evaluating the Veteran's service-connected dysthymic disorder and hiatal hernia, the Board notes that it took into account the potential applicability of "staged" rating(s).  However, a thorough review of the evidence of record did not disclose any distinctive period(s) where these disabilities met or nearly approximated the criteria for rating(s) in excess of those currently in effect.  Therefore, no additional "staged" rating(s) is warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

In this case, the Board finds that the rating criteria contemplate the symptomatology of both Veteran's service-connected dysthymic disorder and hiatal hernia.  As discussed above, the Board was required to determine the overall level of occupational and social impairment due to the Veteran's dysthymic disorder regardless of specific symptomatology.  Similarly, the Board was required to determine the effect of the Veteran's hiatal hernia on his overall health regardless of the specific symptomatology.  Further, there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes the rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Here, the record does not reflect the Veteran is unemployable due solely to his dysthymic disorder and/or hiatal hernia.  As discussed above, the Board has determined that the level of occupational impairment attributable to the dysthymic disorder is adequately reflected by the current schedular rating; and it is not indicative of total occupational impairment.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board also reiterates that the March 2012 and May 2013 VA examinations found the Veteran's hiatal hernia did not impact his ability to work.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to a rating in excess of 30 percent for service-connected dysthymic disorder prior to February 17, 2010, is denied.

Entitlement to a rating in excess of 50 percent for service-connected dysthymic disorder for the period from February 17, 2010, is denied.

Entitlement to a rating in excess of 30 percent for service-connected hiatal hernia with gastric erosions and irritable bowel syndrome, status-post duodenal ulcer repair, is denied.


REMAND

Initially, the Board notes that the evidence of record reflects the Veteran has received medical treatment for skin problems, to include findings of dermatitis and folliculitis.  However, the exact nature of his claimed skin disorder is not clear from the evidence of record.  The Board also notes that this claim was denied below, in pertinent part, because there was no evidence of skin problems in the service treatment records.  Nevertheless, it does not appear the Veteran was accorded a VA examination to address whether his current complaints were due to in-service environmental hazard as he contends.  Moreover, as noted above, the Veteran did have service in the Southwest Asia theater of operations during the Persian Gulf War period; and signs or symptoms involving the skin are among the condition(s) noted by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In regard to the hair loss claim, the Board notes that this claim was denied below because there was no pertinent complaint or objective medical findings of such in either the service treatment or post-service medical records.  However, it does not appear that the Veteran was ever specifically asked about or evaluated for hair loss.  Moreover, the Veteran is competent, as a lay person, to report visible hair loss.  Further, such a condition also appears to be of the type that would warrant consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The record does not reflect the Veteran has been accorded a Persian Gulf examination to address his skin disorder or hair loss claims.  The Board finds that such an examination is warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his skin disorder and hair loss.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin problems and hair loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his skin disorder and hair loss claims.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate whether the Veteran has a skin disorder and/or hair loss.  If so, the examiner should indicate if any of the Veteran's symptoms are attributable to a known clinical diagnosis, or whether these problems are manifestations of an undiagnosed illness or a medically unexplained chronic multi symptom illness.

If any of the Veteran's symptoms are attributable to a known clinical diagnosis/diagnoses, the examiner should state whether it is at least as likely as not (50 percent likelihood or higher) that any current disability is causally or etiologically related to his active service, to include his purported in-service environmental hazard. 

If the Veteran's symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


